       Case 1:17-cv-00151-BLW Document 154-1 Filed 01/09/19 Page 1 of 2



                            REPRESENTATION STATEMENT
       The parties to this appeal are identified in the caption of the Notice of Appeal and/or

Preliminary Injunction Appeal. The below list of counsel is provided pursuant to Ninth Circuit

Court of Appeals Circuit Rule 3-2(b).

Counsel for Plaintiff – Respondent (Adree Edmo)
 Lori Rifkin                                     HADSELL STORMER & RENICK LLP
                                                 4300 Horton Street, #15
                                                 Emeryville, CA 94608
                                                 Telephone: (415) 685-3591
                                                 Facsimile: (626) 577-7079
                                                 Email: lrifkin@hadsellstormer.com

 Craig Durham                                    FERGUSON DURHAM, PLLC
 Deborah Ferguson                                223 N. 6th Street, Suite 325
                                                 Boise, ID 83702
                                                 Telephone: 208-345-5183
                                                 Facsimile: 208-908-8663
                                                 Emails: chd@fergusondurham.com
                                                 daf@fergusondurham.com

 Dan Stormer                                     HADSELL STORMER & RENICK LLP
 Shaleen Shanbhag                                128 N. Fair Oaks Avenue
                                                 Pasadena, California 91103
                                                 Telephone: (626) 585-9600
                                                 Facsimile: (626) 577-7079
                                                 Emails: dstormer@hadsellstormer.com
                                                 sshanbhag@hadsellstormer.com

 Amy Whelan                                      NATIONAL CENTER FOR LESBIAN
 Julie Wilensky                                  RIGHTS
 Alexander Chen                                  870 Market Street, Suite 370
                                                 San Francisco, CA 94102
                                                 Telephone: 415-365-1338
                                                 Facsimile: 415-392-8442
                                                 Email: AWhelan@NCLRights.org
                                                 jwilensky@NCLRights.org




REPRESENTATION STATEMENT - 1
       Case 1:17-cv-00151-BLW Document 154-1 Filed 01/09/19 Page 2 of 2



Counsel for Defendants-Appellants (Idaho Department of Correction, Henry Atencio, Jeff
Zmuda, Howard Keith Yordy, Richard Craig and Rona Siegert)
 Lawrence G. Wasden                           MOORE ELIA KRAFT & HALL LLP
 Attorney General                             702 W. Idaho Street, Suite 800
 State of Idaho                               Boise, Idaho 83702
                                              Telephone: (208) 336-6900
 Brady J. Hall                                Facsimile: (208) 366-7031
 Special Deputy Attorney General              Emails: brady@melawfirm.net
 Marisa Crecelius                             marisa@melawfirm.net


Counsel for Defendants-Appellants (Corizon Inc., Scott Eliason, Murray Young, and Catherine
Whinnery)

 Dylan A. Eaton                               PARSONS, BEHLE & LATIMER
 J. Kevin West                                800 W. Main Street, Suite 1300
                                              Boise, ID 83702
                                              Telephone: (208) 562-4900
                                              Facsimile: (208) 562-4901
                                              Emails: Deaton@parsonsbehle.com
                                              KWest@parsonsbehle.com




REPRESENTATION STATEMENT - 2
